Notice: This opinion is subject to formal revision before publication in the Atlantic and Maryland
Reporters. Users are requested to notify the Clerk of the Court of any formal errors so that
corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-321

IN RE: RONALD M. LEVIN,
                       Respondent.
Bar Registration No. 441575                          BDN: 77-14

BEFORE:        Easterly, Associate Judge, and Nebeker and King, Senior Judges.

                                    AMENDED ORDER
                                   (FILED - June 19, 2014)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance
Com’n of Maryland v. Levin, 86 A.3d 1272 (Md. 2014), this court’s April 3, 2014, order
directing respondent to show cause why the reciprocal discipline of disbarment should
not be imposed, Bar Counsel’s motion to stay proceedings until the Court of Appeals of
Maryland issues a final opinion, and the statement of Bar Counsel regarding reciprocal
discipline wherein he also requests that his prior motion to stay be withdrawn because a
final opinion issued on May 16, 2014, and it appearing that respondent has failed to file
a response to this court’s order to show cause or the affidavit as required by D.C. Bar R.
XI, §14 (g), it is

       ORDERED that Bar Counsel’s motion to stay is hereby withdrawn as moot. It is

       FURTHER ORDERED that Ronald M. Levin is hereby disbarred from the practice
of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period of
disbarment will not begin to run until such time as he files an affidavit that fully complies
with the requirements of D.C. Bar R. XI, § 14 (g).

                                             PER CURIAM